DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to methods and a system for locating an object using a mobile device that includes a camera and a short range transceiver; associating a text string with a wireless chip unit; associating an image with the wireless chip unit, the imager representative of the object, the image being generated by the application on the mobile device. The closest prior arts, Pucci et al. (Pub # US 2004/0217859 A1), Velhal et al. (Pub # US 2005/0285739 A1), and Alsina (Pub # US 2011/0022661 A1). Pucci et al. disclose an object location system having tags for tracking objects includes a finder and tags each have a memory, and RF send and receive capabilities, wherein the finder stores tag identification codes in its memory, and associates the tag identification codes with descriptive text identifying an object to a user, and a user selects a descriptive text identifier to locate an object, and the finder transmits a search RF signal including the tag identification code to locate the tag attached to the desired object.  Velhal et al. disclose a master controller for managing items tagged with radio-frequency identification (RFID) tags includes a transceiver to transmit interrogation signals to the RFID tags and to receive response signals from the RFID tags, wherein the master controller may also include a processor to determine the proximity of tagged items based on signal levels of the response signals, and to notify a user when certain ones of the tagged items are in a predetermine relation to a proximity threshold. Alsina discloses a number of devices co-located at a geographic location can broadcast and receive identity information, wherein the identity information can include a unique device identifier and a device description, and the identity information can be exchanged between various electronic devices using a communication link having limited transmission range, and device identifiers and corresponding device descriptions included in the tokens can be associated with content on the device receiving the tokens.  The references either singularly or in combination fail to anticipated or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687